Case 1:19-cv-03296-GDR Document 611 Filidsti1Ri0Rs1P9 Raggeliofi21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Maryland

Marshall Todman
and
Tiffany Gattis

 

Plaintiff(s)
Vv.

Civil Action No. ADC-19-3296

The Maryor and City Council of Baltimore
and
Brock Collins

 

Nee ee eee ee es es es a

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) BROCK COLLINS
3806 Thoroughbred Lane
Owings Mills MD 21117

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Joseph S. Mack Conor B. O'Croinin
The Law Offices of Joseph S. Mack Megan S. McKoy
PO Box 65066 ZUCKERMAN SPAEDER LLP
Baltimore, MD 21209 100 East Pratt Street, Suite 2440
(443) 423-0464 Baltimore, MD 21202

(410) 332-0444

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _—‘11/18/2019

Deputy Clerk

 
Case 1:19-cv-03296-GLR Document 11 Filed 12/02/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. ADC-19-3296

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Brock Collins was received by me on (date) Nov 19, 2019.

UO U kU

I personally served the summons on the individual at (place) on (date)
3 OF

I left the summons at the individual’s residence or usual place of abode with (name) Loema Collins , a person
of suitable age and discretion who resides there, on (date) Fri, Nov 29 2019 , and mailed a copy to the
individual’s last known address; or

I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
; Or
I returned the summons unexecuted because: ; or
Other: ; or
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 11/29/2019

a 7

Server's signature

Brian McClernan

 

Printed name and title

Maverick Process Service and Investigations, LLC
9 Westminster Shopping Center #384
Westminster, MD 21157
877-838-4782 ext. 700

 

Server's address

Additional information regarding attempted service, etc.:

1) Unsuccessful Attempt: Nov 23, 2019, 5:56 pm EST at Home: 3806 Thoroughbred Lane, Owings Mills, MD 21117

This agent knocked on the door at the provided address. There was no response and a note outlining the purpose of my visit
and contact number was affixed to the door.

2) Successful Attempt: Nov 29, 2019, 1:55 pm EST at Home: 3806 Thoroughbred Lane, Owings Mills, MD 21117 received
by Loema Collins. Age: 38; Ethnicity: African American; Gender: Female; Weight: 150; Height: 5'6"; Hair: Black;
Relationship: Wife;

served a SUITABLE AGE PERSON (over the age of 18) by delivering and leaving a true copy of the document at the said
premises, being the defendant's place of abode. The person served stated they are the defendant's wife.
